Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
This is an appeal from an order refusing to set aside a sale made under a judgment of foreclosure. Various objections are urged to the validity of the sale, none of which, we think, are well taken. There is nothing in the point that the sale was made upon insufficient notice. The statute provides an adequate remedy in such cases by an action against the officer; and in Smith v. Randall (6 Cal. 47) it was held that this provision was exclusive in its terms, and that the party aggrieved was entitled to no other remedy. The other objections are equally untenable. The Sheriff who made the sale was at least an officer de facto, and this was sufficient to give validity to his acts. The law is well settled that, as between other parties, the acts of an officer de facto are for all purposes valid and effectual. There was nothing improper or irregular in the issuance of a second order of sale, the first not having been executed. The object was to procure a sale of the property, and we do not see what difference it can make to the defendants how many orders were issued for that purpose. Upon a question of costs there might be some foundation for the objection, but as a ground for setting aside the sale it is entitled to no weight.
Order refusing to set the sale aside affirmed.